Citation Nr: 1225042	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-21 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disability, to include residuals of a staph infection.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in September 2010.  A transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks compensation for a left knee disability under the provisions of 38 U.S.C.A. § 1151.  Specifically, the Veteran alleges that a steroid injection to the left knee completed in July 2007 at the VA Outpatient Clinic in Lubbock, Texas caused him to incur a staph infection in the left knee which required arthroscopic surgery and has resulted in additional disability.  Before the Board can adjudicate this claim on the merits, additional development is required.

I.  Medical Records 

At the September 2010 hearing, the Veteran testified that he currently receives treatment for his left knee disability with private rheumatologist Dr. J.D.G.  Board Hearing Tr. at 11.  Treatment records from this physician have not been associated with the Veteran's claims file and may be pertinent to his claim.  Additionally, the record reflects that the Veteran was treated for an infection to the left knee by private physicians J.H. and L.M.  Although the record appears to contain complete treatment records from Dr. L.M., the only treatment record that has been associated with the claims file from Dr. J.H. is an August 2007 Operative Report.  Subsequent treatment records from Dr. L.M. indicate that the Veteran also received follow-up treatment with Dr. J.H.  Therefore, it appears that records from Dr. J.H. remain outstanding.  The Veteran should be asked on remand to provide VA Form 21-4142, Authorization and Consent to Release Information to VA, for treatment with Dr. J.D.G. and Dr. J.H.

The claims file also contains a July 2007 informed consent form for a steroid injection to the right knee; however, the record does not contain an informed consent form for a steroid injection to the left knee.  It is unclear whether an informed consent form was specifically completed for the left knee injection.  The Veteran indicated at the hearing that he agreed to the left knee injection, but he has not stated whether he signed a separate informed consent form.  See Board Hearing Tr. at 3.  On remand, the AOJ should ensure that all records from the July 2007 steroid injection to the left knee have been associated with the claims file, including any records showing informed consent.

The Veteran further testified that he receives medication for his left knee from the VA Outpatient Clinic in Lubbock, Texas.  Board Hearing Tr. at 5-6.  This testimony indicates that he has been treated for his left knee at this facility.  The most recent VA treatment records from this facility are from November 2007.  On remand, all updated pertinent treatment records from this facility should be obtained.

II.  VA Examination

Compensation under the provisions of 38 U.S.C.A. § 1151 is warranted where disability or death was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2011). 

As noted, the Veteran alleges that he incurred additional disability to his left knee from a steroid injection to his left knee that was provided in July 2007 at a VA outpatient clinic.  Specifically, he contends that as a result of the steroid injection he experienced swelling and pain in his left knee.  Two weeks after receiving the steroid injection he reported to a private emergency room for treatment after his pain had increased to an extent that he was unable to walk or flex or extend his left knee.  Private medical records reflect that he was treated for a staph infection and underwent arthroscopic irrigation of the left knee with a major synovectomy.  The Veteran has testified that his knee is not the same since the surgery and that he experiences more pain than he did before the surgery.  Board Hearing Tr. at 4-5.  

An August 2007 Admission Report from the Covenant Health System notes that since pain and swelling in the left knee occurred after a steroid injection two weeks previously, the symptoms were suggestive that the Veteran had a septic joint rather than gout.  An August 2007 record from Dr. D.E.D. notes that the Veteran apparently had evidence of an infected left knee secondary to a steroid injection.  

Although these records indicate that the Veteran's left knee infection may have resulted from the steroid injection he received at VA in July 2007, they do not address pertinent questions regarding whether the Veteran has additional disability that resulted from this event or whether any additional disability was due to VA negligence, carelessness, lack of proper skill, error in judgment or similar instance of fault on the part of VA; or an event not reasonably foreseeable.  As answers to these questions are crucial to resolving the Veteran's appeal and they require a medical response, the Board must remand the case for a VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran's treatment with Dr. J.D.G. and Dr. J.H.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain all July 2007 VA treatment records related to the steroid injection to the left knee, to include any records concerning the Veteran's consent to this procedure, and ensure that all such pertinent records have been associated with the claims file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain the Veteran's treatment records from the Lubbock VA Outpatient Clinic from November 2007 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After the development requested in items 1-3 is completed, schedule the Veteran for an examination by an appropriately qualified clinician to determine the nature and etiology of his current left knee disability.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should answer the following questions: 

a.)  Is it at least as likely as not (50 percent or greater) that the Veteran incurred additional left knee disability as a result of VA medical care, including a July 2007 left knee steroid injection at a VA facility?  If additional disability to the left knee exists, what is the nature of such additional disability? 

b.)  If additional disability to the left knee exists, is it at least as likely as not (50 percent or greater) that such was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA? 

c.)  If additional disability to the left knee exists, is it at least as likely as not (50 percent or greater) that such was due to an event not reasonably foreseeable? 

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


